Citation Nr: 1132891	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  08-24 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hepatitis C.  

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for kidney problems, to include as secondary to hepatitis C.  

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for kidney problems, to include as secondary to hepatitis C.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to June 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Denver, Colorado Department of Veterans' Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the undersigned Veterans' Law Judge in April 2011.  A transcript of that hearing has been associated with the claims file.

The RO denied reopening the claims for service connection for hepatitis C and kidney problems, to include as secondary to hepatitis C, finding that no new and material evidence had been received.  Notwithstanding the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Jackson v. Prinicipi, 265 F.3d 1366 (Fed. Cir. 2001).  As the Board must first decide whether new and material evidence to reopen the claims for service connection for hepatitis C and kidney problems, to include as secondary to hepatitis C has been received before it can address the matter on the merits-and in light of the Board's favorable action on the petition to reopen-the Board has characterized the appeal as to hepatitis C and kidney problems, to include as secondary to hepatitis C, as encompassing the four issues on the title page.

The Board notes that, a December 2004 RO internal communication reflects that the Veteran's claims file was not available and had to be rebuilt.  Pursuant to the Veteran's original claims for service connection for hepatitis C and kidney problems, to include as secondary to hepatitis C, the Veteran was sent a notice letter in January 2005 requesting him to provide dates and places of medical treatment in service, any records or statements from service medical personnel, and any medical reports he had.  In a February 2005 statement, the Veteran reported that he did not have any treatment for his conditions while in the military and had no buddy statements that would indicate he had these conditions while in service.  In a March 2005 letter to the Veteran, the RO informed him that they had been informed by the National Personnel Records Center (NPRC) in St. Louis, Missouri, that his service medical records were not available and requested that he provide information to locate his medical records and reconstruct medical data via NA Forms 13402 and 13055.  No response was received.  RO issued a formal finding of unavailability of the Veteran's service treatment records in May 2005.  Thereafter, the RO sent the Veteran another letter in May 2005 informing him that they were unable to obtain his service treatment records and requested that he submit all original service medical records in his possession or any copies of service medical records he may have.  No response was received.  

During the pendency of this appeal, in May 2007, the Veteran submitted copies of his service treatment records which included immunization records and a dental treatment record.  Pursuant to 38 C.F.R. § 3.156(c)(1)"[n]otwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section."  The Board notes however, that paragraph (c)(2) of 38 C.F.R. § 3.156 states that this reconsideration of the original claim under 38 C.F.R. § 3.156(c)(1) "does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, JSRRC, or from any other official source."  38 C.F.R. § 3.156(c)(2).  

Under the facts of this case, the Veteran failed to provide sufficient information for VA to identify and obtain records from the service department pursuant to his original claims in November 2004, as he was provided notice letters in January 2005, March 2005 and May 2005 requesting both information and records regarding his in service treatment and failed to respond regarding such information or records.  Therefore, reconsideration of the original claims does not apply in this case.  

The issues of service connection for hepatitis C and kidney problems, to include as secondary to hepatitis Cc are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed rating decision of July 2005, the RO denied service connection for hepatitis C and kidney problems, to include as secondary to hepatitis C; and that decision is final.

2.  The evidence added to the record since the July 2005 rating decision, was not previously submitted to agency decision makers, is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims for service connection for hepatitis C and kidney problems, to include as secondary to hepatitis C.



CONCLUSIONS OF LAW

1.  Subsequent to the final July 2005 rating decision, new and material evidence has been presented to reopen the claim of service connection for hepatitis C.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) (2010).

2.  Subsequent to the final July 2005 rating decision, new and material evidence has been presented to reopen the claim of service connection for kidney problems, to include as secondary to hepatitis C.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2010).  The legislation has eliminated the well-grounded claim requirement, has expanded the duty of VA to notify the appellant and the representative, and has enhanced its duty to assist an appellant in developing the information and evidence necessary to substantiate a claim.  See generally VCAA.  

In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  

Pertinent Laws and Regulations

Because the RO previously denied the Veteran's claims seeking entitlement to service connection for hepatitis C and kidney problems, to include as secondary to hepatitis C, in a July 2005 rating decision, and the Veteran did not initiate an appeal, the doctrine of finality as enunciated in 38 U.S.C.A. § 7105(c) (West 2002) applies, and thus that decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

Generally, a claim, which has been denied in a Board decision or an unappealed RO decision, may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

VA must review all of the evidence received since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the limited purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent).

Applicable law provides that service connection may be established for a disability resulting from personal injury suffered or disease contracted, or from aggravation of a preexisting injury suffered or disease contracted, in the line of duty in active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.


Analysis 

The July 2005 rating decision denied the Veteran's claim for service connection for hepatitis C on the basis that this condition neither occurred in nor was caused by service.  The July 2005 rating decision denied the Veteran's claim for service connection for kidney problems, to include as secondary to hepatitis C, on the basis that it was not the result of a service-connected disease.  The evidence of record at the time of this decision included the Veteran's lay statements that hepatitis C was due to immunizations in the military and that kidney problems were secondary to hepatitis C as well as private and VA medical records demonstrating treatment and diagnoses for hepatitis C and chronic renal failure secondary to hepatitis C.  

The new evidence of record submitted after the July 2005 RO decision includes:  the Veteran's sworn testimony in an April 2011 Travel Board hearing in which he reports that the only risk factors of hepatitis C were from immunizations and dental treatment in service; copies of service immunization records and an in-service dental treatment report; private and VA medical records demonstrating treatment and diagnoses for hepatitis C and chronic renal failure secondary to hepatitis C; online medical treatise information regarding hepatitis C in veterans; and a February 2007 private medical opinion indicating the Veteran's hepatitis C was at least as likely as not to have been caused by an air gun immunization injection in the military.

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Id. at 1363.

The Board finds that the newly received evidence, when considered in conjunction with the previous evidence of record, presents a more complete picture of the origin of the Veteran's hepatitis C and kidney problems, to include as secondary to hepatitis C, and relates to unestablished facts that are necessary to substantiate his claims for service connection for hepatitis C and kidney problems, to include as secondary to hepatitis C.  The new and material evidence relevant to reopening the Veteran's claim for service connection includes the copies of immunization records and dental treatment from service and the February 2007 private physician's medical nexus opinion.  The newly received evidence is not considered cumulative or redundant of the evidence of record at the time of the final July 2005 RO decision, and furnishes a reasonable possibility of substantiating the Veteran's claims for service connection for hepatitis C and kidney problems, to include as secondary to hepatitis C.  Therefore, the Veteran's claims for service connection for hepatitis C and kidney problems, to include as secondary to hepatitis C, are reopened.  See 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim for service connection for hepatitis C is reopened; and the appeal is granted to this extent only.

New and material evidence having been received, the claim for service connection for kidney problems, to include as secondary to hepatitis C, is reopened; and the appeal is granted to this extent only.


REMAND

Having found that the Veteran has successfully reopened the claim for service connection for hepatitis C and kidney problems, to include as secondary to hepatitis C, the Board must now conduct a de novo review.  The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claims for service connection for hepatitis C and kidney problems, to include as secondary to hepatitis C.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  

The Veteran has submitted copies of some service treatment records in his possession, to include an immunization record and a dental treatment report indicating some evidence of in-service immunizations and tooth extractions, thereby indicating he may have possession of additional service treatment records.  Accordingly, based on these copies of service treatment records submitted to VA, upon remand, the RO/AMC should contact the Veteran one more time and attempt to obtain any additional copies of service treatment reports he may have in his possession.  

Private and VA medical records from December 2001 to January 2011 demonstrate that the Veteran was treated for and diagnosed with hepatitis C and chronic renal failure secondary to hepatitis C.  

In a December 2001 private treatment report, the Veteran reported a history of hepatitis C being diagnosed approximately 6 years earlier.  

A January 2005 VA mental health consultation report notes that the Veteran described risk factors of hepatitis C including multiple sexual partners or a history of sexually transmitted disease and tattoos/body piercing at age 12.  This report was signed in February 2005.  

In a February 2007 letter, the Veteran's private physician, Dr. H., reported that the Veteran denied ever using IV drugs or having blood transfusions and the only surgery he had at the time was a liver biopsy and laparoscopic lysis of abdominal adhesions.  The Veteran reported that he received immunizations with air guns using multiple injections to multiple recruits during his active duty.  Dr. H. noted that the Veteran also denied any high risk behaviors including, intravenous drug use, blood transfusion, or contaminated needle sticks.  In his professional medical opinion, Dr. H. opined that the Veteran's hepatitis C condition was at least as likely as not to have been caused by air gun immunization injections in the military.  

In a March 2007 VA outpatient treatment report, the Veteran reported that he felt he got his hepatitis C from inoculations in service and that his hepatitis C caused his kidney disease and asked the VA treatment provider to write a letter to that effect.  The VA treatment provider at this time noted that he did not know this to be true.  

In an April 2011 Travel Board hearing, the Veteran testified that the only risk factors of hepatitis C that he had were from immunizations and dental treatment in service.  He reported that hepatitis C was first discovered in 1995.  The Veteran testified that while undergoing more stringent treatment for hepatitis C at the University Hospital in Denver, he was told by a physician, Dr. C., that the transfer of hepatitis was strictly through blood transfer including intravenous blood transfusions, tattooing, body piercing and things of that nature and not a sexually transmitted sickness.  He further stated that he had not done any of the risk factors described by Dr. C., and figured out that he must have contracted hepatitis C through either inoculations or dental practices while in the military.  The Veteran testified that he became aware of the kidney condition while being treated for hepatitis C and had a kidney biopsy performed.  Finally, he reported that he also had a statement from a private physician, Dr. H., indicating a positive nexus between immunizations in service and hepatitis C.  

It appears that the private records of treatment for hepatitis C and kidney problems from University Hospital in Denver, as testified to by the Veteran, have not been associated with the record and no attempt to obtain these records has yet been made.  Therefore upon remand, the RO/AMC should attempt to obtain these records, to include requesting the Veteran to complete an Authorization and Consent to Release Information to the VA Form 21-4142 for each private physician.  If such records are unavailable for any physician, the RO should provide documentation of this fact in the claims file.  

Finally, in considering the Veteran's statements and testimony regarding his dental treatment and inoculations in service, the copies of in-service immunization records and dental treatment, the post service medical evidence of current diagnoses of hepatitis C and chronic renal failure secondary to hepatitis C, the private medical opinion regarding the relationship of the Veteran's hepatitis C to his immunizations in service, and the Veteran's reports to VA treatment providers of additional risk factors of multiple sexual partners or a history of sexually transmitted disease and tattoos/body piercing at age 12, the Board finds that a VA examination is necessary to determine whether the Veteran's hepatitis C is related to or was caused by his military service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and request any additional copies of service medical records that may be in his possession.  

2.  The RO/AMC should obtain and associate with the claims file any pertinent medical records of treatment for the Veteran's hepatitis C that are adequately identified by the Veteran, to include any records of treatment from the University Hospital in Denver.  In doing so, the RO should request the Veteran to complete an Authorization and Consent to Release Information to the VA Form 21-4142 for each private physician identified in this remand.  The RO/AMC should document whether or not these documents were available.  

3.  After the above development has been completed, the RO/AMC should schedule the Veteran for a VA examination by an appropriate specialist to determine the current nature and etiology of his current hepatitis C.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file including but not limited to:  :  

   (1) any available copies of the service treatment reports; 
(2) the February 2005 VA outpatient treatment report, wherein the Veteran reports risk factors including multiple sexual partners or a history of sexually transmitted disease and tattoos/body piercing at age 12; 
(3) February 2007 private medical opinion by Dr. H. 

The examination is to include a review of the Veteran's history and current complaints, as well a comprehensive evaluation of his hepatitis C and any tests deemed necessary.

The examiner is asked address the following: 

a.  Please specify the diagnosis (or diagnoses).  

b.  Please list all relevant risk factors for hepatitis C.  

c.  If the examiner finds the Veteran has a diagnosis of hepatitis C, is it at least as likely as not (50 percent or greater probability):  (i) that such condition had its onset during the Veteran's period of active duty from May 1974 to June 1976; or, (ii) that such disorder was caused by any incident or event that occurred during such period, i.e. sexual activity with multiple partners, sexually transmitted disease, dental treatment, or immunizations and air gun inoculations?

The examiner is asked to please explain why s/he reached the conclusion they did.  

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against a causal relationship.

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth (essentially the examiner is asked to explain how and why s/he reached their conclusion).  In this regard, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  The claim for service connection should be adjudicated.  If the benefits sought on appeal remain denied, the Veteran and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


